Citation Nr: 1013360	
Decision Date: 04/08/10    Archive Date: 04/29/10

DOCKET NO.  08-03 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a higher initial rating for posttraumatic 
stress disorder (PTSD), currently rated as 50 percent 
disabling.

2.  Entitlement to an effective date earlier than October 19, 
2007, for the grant of a total disability rating based on 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney at Law


ATTORNEY FOR THE BOARD

M. Prem, Counsel




INTRODUCTION

The Veteran served on active duty from December 1969 to 
September 1976.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from June 2007 and March 2008 rating decisions by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  Notices of disagreement were received in October 2007 
and July 2008, statements of the case were issued in December 
2007 and April 2009, and substantive appeals were received in 
January 2008 and April 2009.   

The Veteran had requested a Board hearing; however, he 
withdrew that request by way of a February 2010 
correspondence.  


FINDINGS OF FACT

1.  The Veteran's service-connected PTSD is not manifested by 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work like 
setting); inability to establish and maintain effective 
relationships.   

2.  Entitlement to a TDIU was denied by way of an August 4, 
2003, rating decision.  The Veteran did not file a notice of 
disagreement.  

3.  On October 19, 2007, the Veteran filed another claim for 
TDIU. 

4.  It was factually ascertainable as of June 4, 2007, that 
the Veteran's service-connected disabilities increased in 
severity to render him unable to engage in a gainful 
occupation.   


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation 
in excess of 50 percent for the Veteran's service-connected 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. Part 4, including § 4.7 and Code 9411 
(2009).

2.  The August 4, 2003, rating decision denying TDIU is 
final.  38 U.S.C.A. § 7105 (West 2002). 

3.  The criteria for an effective date of June 4, 2007, (but 
no earlier) for the grant of a TDIU have been met.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to 
Notify

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) Veteran status; 2) existence of 
a disability; (3) a connection between the Veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

Since the issues in this case (entitlement to assignment of a 
higher initial rating, and assignment of an earlier effective 
date) are downstream issues from that of service connection 
(for which VCAA letters were duly sent in February 2007 and 
October 2007), another VCAA notice is not required.  
VAOPGCPREC 8-2003 (Dec. 22, 2003).  It appears that the 
United States Court of Appeals for Veterans Claims has also 
determined that the statutory scheme does not require another 
VCAA notice letter in a case such as this where the appellant 
was furnished proper VCAA notice with regard to the claim of 
service connection itself.  See Dingess v. Nicholson, 19 
Vet.App. 473, 491 (2006).  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of the 
notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).  

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to 
Assist

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the Veteran 
physical examinations in June 2007 and November 2007, 
obtained medical opinions as to the etiology and severity of 
disabilities, and 
afforded the appellant the opportunity to give testimony 
before the Board.  All known and available records relevant 
to the issues on appeal have been obtained and associated 
with the Veteran's claims file; and the appellant has not 
contended otherwise.  

Increased Ratings

The present appeal involves the Veteran's claim that the 
severity of his service-connected PTSD warrants a higher 
disability rating.  Disability evaluations are determined by 
the application of the Schedule For Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet.App. 119 (1999).

The Veteran's service-connected PTSD has been rated by the RO 
under the provisions of Diagnostic Code 9411.  Under this 
regulatory provision:  

a noncompensable rating is warranted when a mental condition 
has been diagnosed, but symptoms are not severe enough either 
to interfere with occupational and social functioning or to 
require continuous medication;  

a 10 percent rating is warranted when the Veteran experiences 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication;  

a 30 percent disability rating is warranted when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events);

a 50 percent is warranted if the Veteran experiences 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect, 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships;  

a 70 percent is warranted when the Veteran experiences 
occupational and social impairment, with deficiencies in most 
area, such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work like 
setting); inability to establish and maintain effective 
relationships;   

and a 100 percent rating is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
ability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of closest 
relatives, own occupation, or own name.

The Board recognizes that the Court in Mauerhan v. Principi, 
16 Vet.App. 436 (2002), stated that the symptoms listed in 
VA's general rating formula for mental disorders is not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular rating.  
However, the Court further indicated that without those 
examples, differentiating a 30 percent evaluation from a 50 
percent evaluation would be extremely ambiguous.  Id at 442.

Considerations in evaluating a mental disorder include the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the Veteran's capacity for 
adjustment during periods of remission.  The evaluation must 
be based on all evidence of record that bears on occupational 
and social impairment rather than solely on an examiner's 
assessment of the level of disability at the moment of the 
examination. 38 C.F.R. § 4.126(a).  Although the extent of 
social impairment is a consideration in determining the level 
of disability, the rating may not be assigned solely on the 
basis of social impairment.  38 C.F.R. § 4.126(b).

A January 2003 treatment report reflects that the Veteran 
complained of problems with feelings of anxiety and 
depression including mood swings, anger, isolation, 
irritability, concentration, forgetfulness, hyperalertness, 
low energy, difficulty falling asleep, nightmares, feelings 
of guilt, intrusive memories and flashbacks of Vietnam 
combat, and difficulty being around others.  The Veteran 
reported that after discharge from service, he worked various 
jobs until 1985 at which time he became unemployed due to 
back problems.  He has been married twice.  The first 
marriage ended in a divorce (with one son).  His second (and 
current) marriage has lasted 27 years (as of the January 2003 
examination).  The Veteran denied auditory or visual 
hallucinations and suicidal or homicidal ideations.  

Upon examination, the Veteran was neat and groomed, friendly 
and cooperative.  He appeared alert and oriented to person, 
place and time.  Thoughts appeared logical and coherent.  
Mood appeared anxious with congruent affect.  The examiner 
diagnosed PTSD with a Global Assessment of Functioning (GAF) 
score of 50.  

A GAF of 61-70 indicates some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social 
occupational or school functioning (e.g., occasional truancy, 
or theft within the household), but generally functioning 
pretty well with some meaningful interpersonal relationships.  
A GAF of 51-60 indicates moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  A GAF of 41-50 indicates serious symptoms (e.g. 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A GAF of 31-40 indicates some impairment in 
reality testing or communication (e.g. speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g. depressed man avoids 
friends, neglects family, and is unable to work).  A GAF of 
21-30 indicates behavior is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment (e.g. sometimes incoherent, acts 
grossly inappropriately, suicidal preoccupation) or inability 
to function in almost all areas (e.g. stays in bed all day; 
no job, home, or friends.) American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV) (Fourth Edition); see 38 C.F.R. § 4.130 (2009).

The Veteran underwent a VA examination in June 2007.  The 
claims file was reviewed in conjunction with the examination.  
The Veteran reported that he is on medication (Buspar, 
Citalopram, and Cyprehahpatine) for his psychiatric problems 
and that since taking the medication, he has had fewer 
emotional problems.  He still reported nightmares, 
depression, and a dislike of being around crowds.  He stated 
that he sees his son (from his first marriage) one per year; 
and he sees his grandchildren twice per year.  He has been 
married to his second wife for 32 years and described the 
relationship as "pretty good."  He stated that he does not 
have any friends and that he does not go out for much other 
than shopping.  He reported working in his wood shop about 
every other day.  He denied any suicidal/homicidal ideations.  
He also reported employment problems related to his temper.  
He tries to keep to himself.  He continues with medication 
but did not continue with counseling.  

Upon examination, the Veteran's thought processes were goal-
directed and logical.  He denied delusions and 
hallucinations.  He maintained good eye contact and exhibited 
no inappropriate behavior.  The Veteran reported no problems 
in his ability to maintain minimal personal hygiene and other 
basic activities of daily living.  He was oriented to time, 
person, and place.  He reported some difficulty concentrating 
and with short and long term memory.  He reported that he 
constantly checks his doors to make sure that they are 
locked.  Rate and flow of speech were appropriate.  

The Veteran reported that he gets super excited (a panic 
attack) approximately twice per week.  Often it will happen 
if he cannot find something.  His heart will beat fast and he 
will perspire for approximately 30 minutes.  He reported 
feeling moody; and the examiner noted that during the 
examination, his mood was mildly anxious with his affect 
appropriate to mood.  He also reported getting aggravated at 
neighbors who infringe on his property line.  He stated that 
he sleeps with a loaded gun and a nightstick.  He reported 
difficulty falling asleep and staying asleep; with dreams 
about Vietnam 2-3 times per week.  He also noted losing 
interest in sports.  The examiner administered a Personality 
Assessment Inventory (PAI), Detailed Assessment of 
Posttraumatic Stress (DAPS), and a Structured Inventory of 
Malingered Symptomatology (SIMS).  The examiner found that 
the results of the tests reflect that the Veteran is "quite 
emotionally distressed, hypervigilant, and may possess many 
symptoms commonly reported by persons with PTSD."  He 
diagnosed the Veteran with PTSD and gave a GAF score of 50.  
He found that there is reduced reliability and productivity 
due to PTSD signs and symptoms; and that his social and 
occupational functioning appear seriously impaired (he has no 
friends and he is unable to keep a job).  

The Veteran underwent another examination in November 2007.  
The claims file was reviewed in conjunction with the 
examination.  The Veteran reported that after service, he 
lost numerous jobs due to anger, outbursts, and an alcohol 
problem (for which treatment has been effective).  He 
reported sleep disturbances, anxiety attacks, and problems 
with breathing.  

Upon examination, the examiner found no change from the June 
2007 examination.  The Veteran reported an exaggerated 
startle reflex when he is around people.  He is often 
suspicious.  He has lost jobs due to outburst of anger.  He 
reported having panic attacks and being hypervigilant.  He 
was diagnosed with chronic PTSD and personality disorder 
features.  He was deemed to have a GAF score of 48.     

The Board notes that in order to warrant a rating in excess 
of 50 percent, the Veteran's disability must be manifested by 
occupational and social impairment, with deficiencies in most 
area, such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work like 
setting); inability to establish and maintain effective 
relationships.   

The Board notes that most of the Veteran's GAF scores 
(including scores from outpatient treatment) ranged from 48-
65 (indicating mild symptoms to borderline serious symptoms).  
There was also a November 2007 GAF score of 45 (indicating 
serious symptoms).  The Veteran argues that the scores of 45 
and 50 warrant a rating of 70 percent.  However, the Board 
notes that the Veteran has displayed very few of the types of 
symptoms described in the criteria for a 70 percent rating.  
The Veteran has never been shown to have had symptoms such as 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; or neglect of personal appearance and 
hygiene.  

The Board notes that even in the November 2007 treatment 
report in which a GAF of 45 was given, the Veteran was 
casually dressed and neatly groomed.  He maintained good eye 
contact and he described his mood as "not bad."  His affect 
was euthymic with full mobility.  His speech showed normal 
rate, tone, volume, and prosody.  He denied suicidal and 
homicidal ideation, and paranoid ideation.  He was oriented 
to person, place, situation, and date.  His concentration was 
reasonably intact, as was his memory.  His judgment and 
insight were fair.        

The Board acknowledges the representative's argument 
regarding the GAF scores.  However, such scores by themselves 
are not determinative.  The regulatory rating criteria must 
be considered.  In the present case it is clear that the 
Veteran's PTSD symptoms fall more generally within those set 
forth under the criteria for a 50 percent rating. 

The Board acknowledges that the Veteran's PTSD has resulted 
in some difficulty maintaining employment.  (The Board also 
notes that the Veteran admitted to not having worked since 
1985 as a result of a non-service connected back disability).  
The Board also recognizes that the Veteran exhibits serious 
social impairment.  However, the Veteran has not shown 
deficiencies in family relations (he has been married for 30+ 
years); judgment; or thinking.  Again, he has shown few, if 
any, of the enumerated symptoms listed in the criteria for a 
70 percent rating.  

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for an initial or staged rating in excess of 50 percent 
for PTSD must be denied.  See Gilbert v. Derwinski, 1 Vet. 
App 49 (1990).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  However, as discussed above, the 
evidentiary record in this case persuasively shows that the 
Veteran's PTSD symptoms squarely match the type and degree of 
the examples set forth under the criteria for the current 50 
percent schedular rating.  Consideration of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) is not appropriate in 
such a case where the rating criteria reasonably describe the 
Veteran's disability level and symptomatology.  See generally 
Thun v. Peak, 22 Vet.App. 111 (2008).  The Board therefore 
finds that referral for extraschedular consideration under 38 
C.F.R. § 3.321(b)(1) is not warranted in this case.  

Earlier Effective Dates

Except as otherwise provided, the effective date for an 
evaluation and award of compensation based on an original 
claim or a claim reopened after final disallowance will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  See 38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400.  Unless specifically provided, such 
determination is made on the basis of the facts found.  38 
C.F.R. § 3.400(a).

The applicable law and regulations concerning effective dates 
state that, except as otherwise provided, the effective date 
for the assignment of an increased evaluation shall be fixed 
in accordance with the facts found, but shall not be earlier 
than the date of receipt of the application therefor.  38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400.

The applicable statute specifically provides that the 
effective date of an award of increased compensation shall be 
the earliest date as of which it is factually ascertainable 
that an increase in disability had occurred, if an 
application is received within one year from such date.  38 
U.S.C.A. § 5110(b)(2).  However, if the increase became 
ascertainable more than one year prior to the date of receipt 
of the claim, then the proper effective date would be the 
date of the claim.  In a case where the increase became 
ascertainable after the filing of the claim, then the 
effective date would be the date of increase.  See generally 
Harper v. Brown, 10 Vet.App. 125 (1997).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  See 38 U.S.C.A. § 
5101(a); 38 C.F.R. § 3.151.

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for completion.  If received within one year from 
the date it was sent to the claimant, it will be considered 
filed as of the date of receipt of the informal claim.  See 
38 C.F.R. § 3.155.  A report of examination or 
hospitalization which meets the requirements of this section 
will be accepted as an informal claim for benefits if the 
report relates to a disability which may establish 
entitlement.  Once a formal claim for pension or compensation 
has been allowed or a formal claim for compensation has been 
disallowed for the reason that the service-connected 
disability is not compensable in degree, receipt of a report 
of examination or hospitalization by VA or the uniformed 
services will be accepted as an informal claim for benefits.  
The date of outpatient or hospital examination or date of 
admission to a VA or uniformed services hospital will be 
accepted as the date of receipt of a claim.  The provisions 
of this paragraph apply only when such reports relate to 
examination or treatment of a disability for which service-
connection has previously been established or when a claim 
specifying the benefit sought is received within one year 
from the date of such examination, treatment or hospital 
admission.  38 C.F.R. § 3.157.

Analysis

The Board notes that the Veteran filed a claim for a TDIU 
that was received in February 2003.  The RO denied the claim 
by way of an August 4, 2003 rating decision.  The Veteran 
failed to file a timely notice of disagreement and the 
decision became final.  38 U.S.C.A. § 5107(b).  In a February 
2010 letter, the Veteran's representative appears to concede 
the fact that the TDIU rating may not be prior to August  4, 
2003.  

However, the Veteran's representative argues that a VA 
clinical record dated August 8, 2003, was a formal claim for 
an increased rating for service-connected heart disability 
and service-connected diabetes.  The representative further 
argues that since a TDIU is a claim for an increased rating 
based on service-connected disabilities, and since the grant 
of TDIU was based on these disabilities, then the effective 
date of the grant of TDIU should properly be August 8, 2003.  

The Board has reviewed the evidence in light of the 
representative's arguments, but is unable to conclude that 
the effective date for the grant of TDIU should be August 8, 
2003.  

Even if it is assumed for the sake of argument that a VA 
clinical record by itself may be a formal claim for an 
increased rating, the August 8, 2003, clinical record in 
question does not reflect any complaints by the Veteran or 
any clinical findings by the examiner to suggest any increase 
in any service-connected disability.  In fact, the clinical 
record reveals that the Veteran came to the clinic for a 
routine follow-up and had no new problems.  It was noted that 
the Veteran wanted to see if his disorders were getting any 
better.  The brief clinical findings do not suggest any 
increase in any disability.  

In the Board's view, the provisions of 38 C.F.R. § 3.157 
regarding claims must be read in conjunction with 38 C.F.R. 
§ 3.155 which, in part, requires that the benefit sought be 
identified.  In this case, the August 8, 2003, clinical 
record does not include anything which can reasonably be 
construed as either an express or implied request for 
increased ratings by the Veteran, nor does it even reflect 
any medical findings which suggest any increase in 
impairment.  For these reasons, the Board finds that the 
August 8, 2003, VA clinical record was not a claim, either 
formal or informal, for an increased rating for any service-
connected disabilities or disabilities.  It follows that it 
did not constitute a claim for TDIU under the holding in Rice 
v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  

The Board now turns to consideration of whether it was 
factually ascertainable prior to October 19, 2007, that there 
was an increase in service-connected disabilities so as to 
render the Veteran unable to engage in a gainful occupation.  
The disabilities for which service connection had been 
established at that time were:  PTSD, coronary artery 
disease, diabetes mellitus, bilateral hearing loss, and 
tinnitus.

On October 19, 2007, the RO received a new claim for 
entitlement to a TDIU.  The RO obtained records from the 
Social Security Administration (SSA) and scheduled the 
Veteran for VA examinations that took place in November 2007.  
The examiners found that the Veteran marginally met the 
criteria for unemployability due to impaired social and 
occupational functioning due to a combination of service 
connected PTSD, non-service connected personality disorders, 
and additional medical problems (diabetic peripheral 
neuropathy and a non-service connected back disability).  
Based in part on the results of these examinations, the RO 
granted the Veteran a TDIU effective October 19, 2007 (the 
date of receipt of his TDIU claim).  

The Social Security records appear to predate the one-year 
period prior to October 19, 2007.  The June 2007 VA 
examination report (set forth in more detail earlier in this 
decision) referred to fewer emotional problems due to 
medication.  The Veteran reported working in his wood shop 
every other day.  He did report employment problems due to 
his temper.  The examiner commented that the Veteran's 
occupational functioning appeared seriously impaired and the 
Veteran was unable to keep a job.  A March 2007 VA mental 
health clinic record documents a 25 minute session with the 
Veteran.  It was reported that the Veteran reported that he 
continued to do well on medications.  He denied any 
difficulties with mood, anxiety or anger.  A December 2006 
records shows that on mental status examination, the Veteran 
was well-groomed, with good hygiene, good eye contact, 
cooperative, polite, with euthymic affect, fluent speech, 
logical and goal directed, good insight, good judgment and 
grossly intact cognition.  It appears from the claims file 
that it was the Veteran's PTSD which was the subject of his 
VA medical records during the period between October 19, 
2006, and October 19, 2007.  There is nothing to suggest any 
increase in severity of his other service-connected 
disabilities.  

The Board finds the comment of the June 4, 2007, VA examiner 
regarding the Veteran's being unable to keep a job to be 
significant.  This assessment was set forth under the section 
of the examination report for describing the effects of the 
PTSD on the Veteran's occupational and social functioning.  
It therefore appears to be an opinion by the examiner that 
the Veteran could not keep a job because of his PTSD.  
Evidence prior to this time appears to note the Veteran's 
unemployed status over the years, but such evidence 
(including Social Security records) does not show that 
service-connected disabilities alone precluded employment.  
Resolving all doubt in the Veteran's favor, the Board 
therefore finds that it was factually ascertainable as of 
June 4, 2007, that there had been an increase severity of the 
Veteran's service-connected disability picture to render the 
Veteran unable to engage in substantially gainful employment 
due to service-connected disabilities alone.  Since this was 
within one year of the October 19, 2007, TDIU claim, an 
effective date of June 4, 2007, for the grant of TDIU is 
warranted.  

The Board notes that the Veteran's GAF score reported at the 
June 2007 examination was the same as reported years earlier.  
As already discussed, the Board does not view the GAF score 
alone as determinative.  At any rate, if it is argued that 
the Veteran did in fact first become unemployable due to 
service-connected disability prior to October 19, 2007, then 
the effective date of the TDIU grant could be no earlier than 
October 19, 2007, (the date of the TDIU claim) under the 
judicial holding in Harper v. Brown, 10 Vet.App. 125 (1997).




ORDER

Entitlement to a rating in excess of 50 percent for PTSD is 
not warranted.  To this extent, the appeal is denied. 

Entitlement to an effective date of June 4, 2007, for the 
grant of TDIU is warranted.  To this extent, the appeal is 
granted. 



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


